Citation Nr: 1036079	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to November 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  No hearing was requested.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the 
evidence establishes a current bilateral hearing loss disability 
and in-service hazardous noise exposure; however, the weight of 
the evidence does not establish that such disability manifested 
to a compensable degree within one year after separation from 
service, or is related to any disease, injury, or incident during 
service.

2.  The evidence establishes current tinnitus and in-service 
hazardous noise exposure; however, the weight of the evidence 
does not reflect that the Veteran's current tinnitus is related 
to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131¸ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a September 2005 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate his claims, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
In a May 2006 letter, he was further advised of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  Although this 
letter was sent after the initial decision, such timing defect was 
cured by the subsequent readjudication of his claims in a 
September 2006 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006). 

With regard to the duty to assist, the Veteran's service treatment 
records and post-service VA treatment records have been obtained 
and considered.  Although the Veteran has submitted a July 2005 
letter and audiogram from a private provider, he does not appear 
to have received any treatment from such provider.  In particular, 
the Veteran has not requested that any records be obtained from 
such provider, or provided an authorization or release to allow VA 
to do so, nor has he claimed that any such records would provide 
any further support for his claim.  Further, there is no 
indication that the Veteran is in receipt of any benefits from the 
Social Security Administration pertaining to his claimed 
disabilities.  As such, there is no indication that any treatment 
records remain outstanding that are necessary for a fair 
adjudication of to the Veteran's claims.  

Additionally, the Veteran was afforded a VA audiological 
examination in April 2006.  The Board notes that he has reported 
that the examination was uncomfortable, and that the examiner 
should have been "more gentle." However, he does not claim that 
the examination was inadequate.  See April 2006 letter.  A review 
of the examination report itself reveals no inadequacies.  
Moreover, as discussed below, the Board resolves all reasonable 
doubt in the Veteran's favor and concludes that he currently has 
tinnitus and a bilateral hearing loss disability for VA purposes.  
As such, a remand for another VA examination would provide no 
further support for his claims.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, VA has satisfied its duties to inform 
and assist the Veteran at every stage in this case, at least 
insofar as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claims.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the 
nervous system (such as sensorineural hearing loss), will be 
presumed to have been incurred in or aggravated by service if they 
manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).  If a chronic disease is noted during service (or 
within the applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later date 
will be service connected, unless clearly attributable to 
intercurrent causes.  However, where a condition is noted during 
service (or within the applicable presumptive period) but is not 
chronic, service connection may be granted only where there is 
evidence of continuity of symptomatology after separation from 
service.  38 C.F.R. § 3.303(b).  

Tinnitus is readily observable by laypersons and does not require 
medical expertise to establish its existence.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  Impaired hearing is considered 
a disability for VA purposes when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the evidence is conflicting as to whether the 
Veteran has a current bilateral hearing loss disability for VA 
purposes.  In this regard, a July 2005 private letter from Dr. JB 
reflects that the Veteran complained of bilateral hearing loss 
and severe bilateral tinnitus at that time.  An audiogram 
conducted at that time showed bilateral, sloping, mild to 
moderately severe, symmetrical sensorineural hearing loss, with 
puretone thresholds as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
	  30
40
50
LEFT
30
25
       35
40
40

Word discrimination scores were recorded as excellent, at 96 
percent, bilaterally, during private testing.  It is unclear 
whether the Maryland CNC word list was used.

At an April 2006 VA examination, the Veteran stated that the July 
2005 private evaluation was the first time his hearing had been 
tested.  The Veteran again complained of bilateral hearing loss 
and tinnitus, which he described as a persistent, bilateral, 
high-pitched whine.  Testing at the VA examination revealed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
45
LEFT
10
15
15
25
30

Acoustic reflexes were found to be consistent with puretone 
thresholds in both ears.  Speech recognition scores were recorded 
as 94 percent in the right ear and 72 percent in the left ear.  
However, the examiner certified that speech discrimination 
testing, primarily in the left ear, were not considered valid, 
and only puretone thresholds were considered valid and reliable 
for rating purposes.  She explained that, despite repeated tests, 
the speech discrimination scores in the left ear were completely 
inconsistent with the presence of essentially normal hearing in 
that ear.  

The foregoing evidence clearly establishes a current right ear 
hearing loss disability.  However, the evidence is conflicting as 
to the presence of a current left ear hearing loss disability.  
Nevertheless, for the purposes of this decision, the Board 
resolves all reasonable doubt in the Veteran's favor as to such 
issue and finds that there is a current bilateral hearing loss 
disability.  There is also current tinnitus, as shown by the 
Veteran's subjective reports and confirmation by private and VA 
examiners.  

With respect to the etiology of such disabilities, the Veteran 
reports that he was exposed to loud noises during service, 
including explosives, tank guns while driving tanks, and 
deafening noise while working in dental labs.  See July 2005 
letter from Dr. JB; March 2006 letter from Veteran; April 2006 VA 
examination report.  The Veteran's service personnel records 
reflect assignments of construction helper, driver, and clerk 
typist from June 1958 to September 1960, and dental lab 
specialist from January 1961 to discharge in November 1966.  See 
enlisted qualification record; DD Forms 214.  Although there is 
no documented noise exposure during service, such assignments are 
generally consistent with the claimed noise exposure.  As such, 
the evidence establishes exposure to hazardous noise during 
service. 

Nevertheless, service treatment records are negative for any 
complaints or treatment for hearing difficulties as a result of 
such noise exposure.  Puretone thresholds were not recorded at the 
June 1968 entrance examination, or at periodic examinations in 
1960 and 1961.  However, the Veteran scored 15 out of 15 on 
whispered voice tests at those evaluations, as well as on a spoken 
voice test in 1961.  The October 1966 discharge examination 
includes puretone thresholds.  Converting such readings from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units, puretone thresholds at that 
time ranged from -5 to 15 decibels from 500 to 4000 Hertz 
bilaterally, or well within normal limits.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (stating that the auditory threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The Board notes 
that the Veteran has stated that his hearing was not tested upon 
discharge from service in 1966.  See VA examination report; April 
2006 letter.  However, more than 40 years have elapsed since the 
Veteran's discharge from service, and there is no reason to 
believe that the documented testing did not actually occur at that 
time.  As such, no tinnitus or hearing impairment was documented 
during service.

Despite the lack of in-service documentation of any hearing loss 
or tinnitus, the Veteran is competent to describe the nature and 
extent of his in-service hearing difficulties.  See 38 C.F.R. 
§ 3.159(a)(2); Barr, 21 Vet. App. at 307-08.  He is also competent 
to testify to a lack of observable symptoms prior to service, 
continuous symptoms after service, and receipt of treatment for 
such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994).  In this regard, the Veteran reported at the April 2006 VA 
examination that he has had symptoms of tinnitus, described as a 
high-pitched whine, since 1960.  However, he has not specified 
when his symptoms of hearing loss began, and his representative 
states only that such symptoms have worsened over time.  
Significantly, the Veteran has reported no treatment for any such 
symptoms until being evaluated in July 2005.  Consistent with this 
report, VA treatment records dated from August 2003 to June 2005 
reflect no complaints or treatment for any symptoms of hearing 
loss or tinnitus.  The lack of any treatment for hearing 
difficulties for many years after service, 40 years in this case, 
weighs against the Veteran's statements as to continuous 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(2006) (the lack of contemporaneous medical records does not, in 
and of itself, render lay statements as to continuous symptoms not 
credible, but the absence of records may be weighed against the 
lay evidence).  

The Veteran relies on a private opinion from Dr. JB, dated in 
July 2005.  Dr. JB indicated that he reviewed the Veteran's 
service record, which showed service involving tanks and 
explosives, and that the Veteran was exposed to a "fair amount 
of loud noise" during that time.  Dr. JB opined that the 
Veteran's bilateral hearing loss and tinnitus are more than 
likely related to such noise exposure during service.  

In contrast, the April 2006 VA examiner opined that the Veteran's 
hearing loss and tinnitus are not caused by or a result of his 
military service.  She reasoned that his hearing was well within 
normal limits at discharge in 1966, and there were approximately 
40 years between the claimed acoustic trauma and any documented 
hearing loss.  The examiner further reasoned that the Veteran's 
current hearing loss was minimal, especially considering his 
reported 46 years of occupational exposure to high frequency 
noise in a dental lab.  In particular, the Veteran reported 
exposure to high speed lathes, air drive hand pieces, and 
grinding machines, and that he did not use ear protection during 
such exposure.  With respect to tinnitus, the examiner further 
reasoned that the Veteran's claim of such condition since 1960 is 
not supported by clinical evidence of normal hearing at 
discharge.  

Upon a thorough review of all lay and evidence of record, the 
Board finds the Veteran's statements and arguments to the effect 
that he has had symptoms of hearing loss and tinnitus since 
service to be not credible, as they are inconsistent with the 
other evidence of record.  Specifically, he had normal test 
results at several points during service, including during and 
after at least six years of significant noise exposure, and he did 
not seek any treatment for hearing difficulties until July 2005, 
after nearly 40 years of significant post-service occupational 
noise exposure.  

Therefore, the evidence does not establish entitlement to service 
connection for hearing loss or tinnitus based on continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Similarly, as there is no 
indication that bilateral hearing loss manifested to a 
compensable degree within one year following discharge, service 
connection is also not warranted on a presumptive basis.  38 
C.F.R. §§ 3.307, 3.309.

With respect to medical evidence of a nexus to service, both Dr. 
JB and the VA examiner are competent to render an opinion as to 
the etiology of the Veteran's bilateral hearing loss and 
tinnitus, and there is no indication that either individual is 
not credible.  However, the Board finds that the private opinion 
is outweighed by the VA examiner's opinion, as Dr. JB's opinion 
did not reflect consideration of the Veteran's significant post-
service noise exposure without hearing protection.  The Board 
notes that the first 6 of the Veteran's 46 years of noise 
exposure from a dental lab were during service.  However, as 
noted above and by the VA examiner, testing upon discharge 
revealed bilateral hearing well within normal limits.  Therefore, 
as the evidence does not establish that the Veteran's current 
tinnitus or bilateral hearing loss were incurred or aggravated by 
service, service connection is not warranted for such 
disabilities on a direct basis.  38 C.F.R. § 3.304.



As the preponderance of the evidence is against service 
connection for a bilateral hearing loss disability and tinnitus, 
the benefit of the doubt doctrine is inapplicable and the 
Veteran's claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


